Citation Nr: 1225465	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to October 12, 2006, and from December 1, 2006, for service-connected right knee injury, status post meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) following a March 2012 Order from the Court of Appeals for Veterans Claims (CAVC or "Court") granting a Joint Motion for Remand (JMR) vacating an August 2011 Board decision, which denied the issue on appeal, and remanding the matter for further consideration. 

The issue was originally on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran had a hearing before the Board in December 2009 and the transcript is of record.

The issues of entitlement to service connection for a cervical spine disability and psychiatric disability, to include as secondary to the service-connected right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his right knee disability is worse than currently rated and is manifested by chronic pain, limited motion, locking, giving out, and nerve damage.  Indeed, he claims he took a lower paying "desk job" due, in part, to his chronic right knee pain.  He further submitted evidence of October 2006 surgical repair done on his right knee for a torn meniscus.

The Board denied this claim in August 2011 finding the objective medical evidence did not support many of his subjective complaints.  The March 2012 JMR vacated this decision finding the Board did not consider all possible diagnostic codes in denying the claim; specifically, Diagnostic Code 5259, for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, DC 5259.

The Veteran was last afforded a VA examination in July 2010.  At that time, the examiner was unable to test range of motion after repetitive motion due to.  MRIs at that time showed "small medial marginal osteophytes," but the examiner did not specifically diagnose the Veteran with arthritis.  The examiner noted some abnormalities of the meniscus and patellofemoral with small joint effusion.

Since this VA examination, the Veteran submitted statements and private treatment records claiming his condition has worsened.  He most recently indicates his knee disability has caused "nerve damage."  

The Veteran also provided a March 2011 statement from his private physician, Dr. R. indicating the Veteran walks with an antalgic gait, has trouble with stairs and uneven ground, is in constant pain, and suffers from degenerative arthritis of the bilateral knees.  Dr. R. further notes the Veteran's decision to take a pay cut in order to switch from an active job to a more sedentary job.  

In light of the possibility of a worsened condition and the Court's directive to consider potentially applicable separate ratings, the Board concludes a new VA examination is necessary to ascertain the current severity of the Veteran's right knee and to clarify the manifestations thereof.

The RO should also take this opportunity to obtain recent private and VA outpatient treatment records relevant to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers, to include Dr. R., that may contain relevant treatment records since March 2011.  Then, ask the providers for these records, as opposed to summaries, explaining that actual medical records are needed.  Obtain the Veteran's medical records for treatment from the VA Medical Center from March 2011 to the present and associate them with the file.   All efforts to obtain medical records must be fully documented, and VA facilities must provide a negative response if records are not available.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's right knee disability and whether there are objective evidence confirming neurological diagnosis/diagnoses.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner must address the following:

(a)  Is there any neurological impairment, to include radicular pain, attributable to the Veteran's service-connected right knee disability?  If so, identify the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

(b)  What are the orthopedic manifestations?  Is there X-ray evidence of arthritis?  For each manifestation found, the examiner is to describe the severity of the manifestations; i.e., whether the Veteran has ankylosis of the right knee; recurrent subluxation or lateral instability; dislocated or removed semilunar cartilage with frequent episodes of "locking," pain, and effusion of the joint or otherwise symptomatic; impairment of the tibia and fibula; or genu recurvatum (see VA outpatient treatment record dated February 2007 noting a diagnosis of genu varum).  

In addition, range of motion testing of the right knee should be completed, and the examiner is to discuss whether the Veteran's right knee disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Review the claims file to ensure that all of the foregoing requested development is complete, and arrange for any additional development indicated.  

4.  Readjudicate the claim on appeal specifically considering all arguably applicable diagnostic codes and whether separate ratings are warranted.  If any of the benefits sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

